Case 20-06070-sms             Doc 3      Filed 04/29/20 Entered 04/29/20 12:51:44                    Desc Main
                                         Document      Page 1 of 2


                                   UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF GEORGIA
                                           ATLANTA DIVISION

IN RE:                                                    |
                                                          |
ANTHONY CARVER MCCLARN,                                   |       CHAPTER 13
                                                          |
         DEBTOR                                           |       CASE NO. 14-75160-SMS
--------------------------------------------------------- | ------------------------------------------------------
                                                          |
ANTHONY CARVER MCCLARN,                                   |       ADVERSARY
                                                          |       CASE NO. 20-06070
         PLAINTIFF,                                       |
                                                          |
VS.                                                       |
                                                          |
CITIZENS TRUST BANK,                                      |
LOANCARE, LLC,                                            |
                                                          |
         DEFENDANTS.                                      |
__________________________________________|

         I hereby certify that I have this day served a true and exact copy of the “Complaint”

(Doc. No. 1) and “Summons” (Doc. No. 2) to the following:

Mary Ida Townson, Chapter 13 Trustee                     Electronically

Jason L. Pettie, Chapter 7 Trustee                       Electronically

Anthony Carver McClarn
736 Peninsula Overlook
Hampton, GA 30228

Lisa F. Caplan
Rubin Lublin, LLC
Suite 100
3145 Avalon Ridge Place
Peachtree Corners, GA 30071

Citizens Trust Bank                                      Via Certified Mail
Attn: Samuel J Cox, R/A and CFO                          7019 1640 0002 0107 1232
230 Peachtree Street NW
Suite 2700
Atlanta, GA 30303-1561
Case 20-06070-sms        Doc 3    Filed 04/29/20 Entered 04/29/20 12:51:44      Desc Main
                                  Document      Page 2 of 2



Citizens Trust Bank
965 Martin Luther King Jr. Drive, Nw
Atlanta, GA 30314

LoanCare, LLC
c/o C T Corporation System
289 South Culver Street
Lawrenceville, GA, 30046
LoanCare, LLC
3637 SENTARA WAY
VIRGINIA BEACH, VA 23452

by electronic service upon filing with the Court or by placing a copy of same in a properly

addressed envelope with sufficient postage affixed thereon to insure delivery and depositing

same in the United States Mail.

       Dated: April 29, 2020

                                              Respectfully Submitted,
                                              JEFF FIELD & ASSOCIATES

                                              /s/ Christopher J. Sleeper
342 North Clarendon Avenue                    ____________________________________
Scottdale, GA 30079                           CHRISTOPHER J. SLEEPER
404-499- 2700                                 Attorney for Debtor
contactus@fieldlawoffice.com                  State Bar No. 700884
